

EXHIBIT 10.58


EMPLOYMENT TRANSITION AGREEMENT AND RELEASE




United Natural Foods, Inc., a Delaware corporation (the “Company”) and Richard
Antonelli (“Mr. Antonelli”) hereby agree as follows:


1.
Mr. Antonelli hereby resigns as (i) an employee and officer of the Company, (ii)
a member of the Board of Directors of the Company and (iii) an officer and
director of any subsidiaries of the Company where he holds such offices,
effective August 12, 2008, although Mr. Antonelli may choose to resign on an
earlier date (the “Resignation Date”).  Mr. Antonelli shall remain on a paid
leave of absence with the Company through the Resignation Date; such leave shall
not serve to reduce Mr. Antonelli’s accrued vacation.



2.
On the Resignation Date, the Company will pay Mr. Antonelli for any unused
vacation time earned by him through the Resignation Date. Beginning with the
later of the Resignation Date or the expiration of the Revocation Period (as
hereinafter defined):



 
a. The Company shall honor its obligations to Mr. Antonelli under Section 2 of
the Severance Agreement dated as of July 25, 2005 between the Company and Mr.
Antonelli (the “Severance Agreement”), under which the Company shall continue
Mr. Antonelli’s base salary and medical benefits for a period of one (1) year,
subject to applicable withholding and deductions, provided, however that the
Company shall make no base salary payments under this Section 2(a) until six
months and one day after the Company’s obligations commence, at which point the
Company shall pay Mr. Antonelli all accrued and unpaid base salary payments, and
thereafter the Company shall pay base salary for the balance of the one-year
period in accordance with its normal payroll policies.



 
b. After the expiration of the above-referenced one-year period, the Company
shall respect Mr. Antonelli’s rights (and his dependents’ rights), if any, to
continued medical coverage at his own expense under the Consolidated Omnibus
Budget Reconciliation Act.



3.
a. As of the Resignation Date, Mr. Antonelli shall no longer be eligible to
receive long-term disability benefits or to participate in the Company’s 401(k)
and Profit Sharing Plan.  The Company will promptly notify Mr. Antonelli in
writing concerning his options with regard to his 401(k) account.

 

 
 
 
 

 
b. As of the Resignation Date: (i) Mr. Antonelli’s ability to exercise any
vested stock options to purchase shares of the Company’s Common Stock shall be
governed by the terms of the applicable equity plan and (ii) all unvested stock
options shall be forfeited, except for those restricted stock units (“RSUs”) and
restricted shares of Common Stock that were due to vest in December of 2008, and
will now accelerate to vest as of the Resignation Date.  Only those restricted
shares and restricted stock units shall be vested and exercisable in addition to
the stock options noted in (i) above and shall be governed by the terms of the
applicable plan.  The Company will promptly notify Mr. Antonelli in writing
concerning his ability to exercise any vested stock options, RSUs or restricted
shares of Common Stock.



 
c. Mr. Antonelli may at any time exercise his rights under the Company’s
Employee Stock Ownership Plan (“ESOP”) to effect the distribution and sale, if
he so elects, of shares of the Company’s Common Stock allocated to him, in
accordance with the provisions of the ESOP.



4.
a.  In consideration of the foregoing, which Mr. Antonelli acknowledges includes
compensation, benefits and other rights to which he is not otherwise entitled,
Mr. Antonelli hereby releases and forever discharges the Company, its present
and former directors, officers, employees, agents, subsidiaries and
shareholders, and its and their successors and assigns, from any and all
liabilities, causes of action, debts, claims and demands (including without
limitation claims and demands for monetary payment) both in law and in equity,
known or unknown, fixed or contingent, which he may have or claim to have based
upon or in any way related to: (i) employment (as an officer, director or
employee), (ii) any rights or entitlements related thereto or (iii) termination
of such employment by the Company, and hereby covenants not to file a lawsuit or
charge to assert such claims.  This includes but is not limited to claims
arising under the Federal Age Discrimination in Employment Act, and any other
federal, state or local laws prohibiting employment discrimination or claims
growing out of any legal restrictions on the Company’s right to terminate its
employees



 
b. Mr. Antonelli understands that various State and Federal laws prohibit
employment discrimination based on age, sex, race, color, national origin,
religion, handicap or veteran status.  These laws are enforced through the Equal
Employment Opportunity Commission (EEOC), Department of Labor and State Human
Rights Agencies.  Mr. Antonelli acknowledges that he has been advised by the
Company to discuss this Agreement with his attorney and has been encouraged to
take this Agreement home for up to twenty-one (21) days so that he can
thoroughly review it and understand the effect of this Agreement before acting
on it.




 
2
 
 

5.
a. Mr. Antonelli acknowledges and agrees that all payments and benefits payable
to him under this Agreement (other than earned wages and payment for accrued and
unpaid vacation) are contingent upon: (i) his continued compliance with the
provisions of Section 6 of the Severance Agreement, which remain in full force
and effect and (ii) his agreement to make himself available in any third party
claims, investigations, litigation or similar proceedings to answer any
questions relating to his employment or actions as an employee, officer or
director of the Company, including without limitation attendance at any
deposition or similar proceeding, and the Company shall pay Mr. Antonelli’s
expenses in connection with his fulfillment of his obligations under this
subsection (ii).



 
b. Mr. Antonelli further acknowledges and agrees that the availability of such
payments and benefits is sufficient consideration for the release set forth in
paragraph 4(a) and termination of such payments and benefits due to his
non-compliance shall not affect the release set forth in Paragraph 4(a).



6.
Mr. Antonelli shall at no time make any derogatory or disparaging comments
regarding the Company, its business, or its present or past directors, officers
or employees.  The Company shall at no time make any derogatory or disparaging
comments regarding Mr. Antonelli.  Mr. Antonelli hereby waives any and all
rights to future employment with the Company.



7.
The execution of this Agreement shall not be construed as an admission of a
violation of any statute or law or breach of any duty or obligation by either
the Company or Mr. Antonelli.



8.
No party to this Agreement shall cause, discuss, cooperate or otherwise aid in
the preparation of any press release or other publicity other than filings
required by the securities laws, concerning any other party to this Agreement or
the Agreement’s operation without prior approval of such other party, unless
required by law, in which case notice of such requirement shall be given to the
other party.



9.
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid and unenforceable provisions were
omitted.



10.
This Agreement is personal to Mr. Antonelli and may not be assigned by
him.  However, in the event of Mr. Antonelli’s death, all the rights of Mr.
Antonelli set forth in this Agreement shall accrue to his spouse, if she is
living; otherwise, to his heirs.  This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company.




 
3
 
 

11.
This Agreement is made pursuant to and shall be governed by the laws of the
State of Connecticut, without regard to its rules regarding conflict of
laws.  The parties agree that the courts of the State of Connecticut, and the
Federal Courts located therein, shall have exclusive jurisdiction over all
matters arising from this Agreement.  Mr. Antonelli and the Company hereby agree
that service of process by certified mail, return receipt requested, shall be
deemed appropriate service of process.



12.
Except as otherwise expressly indicated, this Agreement contains the entire
understanding between Mr. Antonelli and the Company, supersedes all prior
agreements, oral or written, regarding the subject matter hereof, and may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.  Mr. Antonelli acknowledges that he has not relied upon any
representation or statement, written or oral, not set forth in this Agreement.



13.
Mr. Antonelli may revoke this Agreement at any time during the seven-day period
following the date of his signature below (the “Revocation Period”) by
delivering written notice of his revocation to the Company’s attention at 260
Lake Road, Dayville, Connecticut 06241; Attention: Carl Koch.  This Agreement
shall become effective upon the expiration of the Revocation Period.



[signature lines appear on the next page]



 
4
 
 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.


United Natural Foods, Inc.
 
Witness:
           
By: /s/ Daniel V. Atwood    
 
/s/ Lisa N'Chonon    
     
Date: August 6, 2008
             
Witness:
     
/s/ Richard Antonelli    
 
/s/ Carl F. Koch III    
Richard Antonelli
         
Date: August 6, 2008
   






 
5
 
 
